Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 34-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 8,974,825 (‘825).  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘825 patent discloses an oral multilayer tablet comprising: a first layer .
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to obtain the claimed invention given the composition of the ‘825 patent.  This is because the ‘825 patent discloses an oral dosage form similar to that of the present claimed invention.

Claims 34-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,931,405 (‘405).  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘405 patent discloses a pharmaceutical composition comprising: a therapeutically effective amount of one or more active principle(s) selected from the group consisting of rifaximin, mesalamine, cholestesamine, balasalazide and a pharmaceutically acceptable salt, enantiomer, and polymorph thereof, one or more release controlling agent(s), one or more pharmaceutical acceptable excipient(s), and one or more bioadhesive polymer(s) having affinity for gastrointestinal mucosa that .  
It is noted that the ‘405 patent does not expressly recite the adhesive strength.  However, the burden is shifted to Applicant to show that the bioadhesive composition of the ‘405 patent does not exhibit the claimed adhesive strength.  This is because the ‘405 patent teaches a bioadhesive composition similar to that of the claimed invention, namely, a composition that has an increase in residence time in the GI tract comprising the claimed bioadhesive polymers.  Thus, one of ordinary skill in the art at the time the invention was made would have been motivated to obtain the claimed invention given the claims of the ‘405 patent.

Response to Arguments
Applicant in the Remarks filed 06/05/2020, requested that the above obviousness double patenting rejections be held in abeyance until all other rejections are overcome.  Accordingly, the rejections are maintained.  


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 34-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nangia et al. WO 2006/031420 A2, in view of Ferrieri et al. US 5,352,679.
Nangia a bioadehsive coating increase the gastrointestinal retention time of orally-ingested medicament.  See abstract.  Orally-ingested medicament such as multilayer tablets is found in page 5, 2nd paragraph.  The claimed adhesive polymer that results in force of detachment of at least 1000 mN is found in pages 8-11.  Table excipients including cellulose derivatives are found in page 28.  
The Nangia reference is only deficient in the sense that it does not teach the claimed active agent such as rifaximin. 
Ferrieri teaches the use of rifaximin for the treatment of H. pylori.  Rifaximin in tablet dosage form comprising coating and adhesive coating is found in column 2, lines 40-58.  
Thus, it would have been obvious to one of ordinary skill in the art to optimize the oral dosage form of the Nangia reference to include rivaximin to obtain the claimed invention.  This is because Ferrieri teaches the use of rifaximin for the treatment of ulcer specifically H. pylori is known in the art.  This is because Nangia teaches an orally administered dosage form having an adhesive coating that is useful for active agent for the treatment of H. pylori.  


Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 12/16/2020 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606.  The examiner can normally be reached on Monday-Friday, 8:30 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUSAN T TRAN/Primary Examiner, Art Unit 1615